DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           RICHARD TICKTIN,
                               Appellant,

                                     v.

           GUARDIANSHIP OF STEVEN HOWARD TICKTIN,
                           Appellee.

                              No. 4D22-1129

                           [November 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Charles M. Greene, Judge; L.T. Case No. 20-3090 MHC.

  Peter Ticktin and Michael J. McCormick, Jr. of The Ticktin Law Group,
Deerfield Beach, for appellant.

  Alexandra V. Rieman of GAPS Legal, PLLC, Sunrise, for appellee Steven
Howard Ticktin.

  Barry S. Franklin of Barry S. Franklin & Associates, P.A., Aventura, for
appellee Kim Goldmintz, a/k/a Kim Hope Goldmintz.

PER CURIAM.

   Richard Ticktin appeals the summary judgment which denied Ticktin’s
motion to discharge his former wife as guardian advocate for their adult
son. We affirm. As acknowledged by the appellees during oral argument,
our ruling does not preclude the lower court from considering Ticktin’s
motion for interim judicial review, where he raised issues related to
timesharing with his son.

   Ticktin also appeals the lower court’s ruling on the appellees’
entitlement to attorney’s fees. We dismiss that portion of the appeal. See
Schmidt v. Schmidt, 319 So. 3d 65, 65 (Fla. 4th DCA 2021) (“An order
merely finding entitlement to attorney’s fees is a non-final, non-appealable
order.”).

   Affirmed in part, dismissed in part.
CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *        *      *

   Not final until disposition of timely filed motion for rehearing.




                                    2